DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210301.

Continuation Application
This application is a continuation application (“CON”) of 15/404668, now US Pat# 10324474. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Continuation-In-Part Application
This application is also a continuation-in-part (“CIP”) application of US App# 15/041405 02/11/2016, now US Pat# 10642560. See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Issue 1 of 1: The Originally Filed Specification [0001] is outdated because US App# 15/404668 and 15/041405 have been patented and have been issued with patent numbers. The Examiner requests that [0001] be updated to reflect their patent numbers.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)